Upon the record before us, I concur in the result of the foregoing opinion, but it seems that it would have been better practice had the trial court proceeded with the hearing and thereafter, instead of entering a formal judgment, given appellant an opportunity to deposit the money in court to abide the result of the other action or in some way secured the respondent herein. It may be that the entry of such a judgment as is now before us for review could not have been avoided, but on the other hand I think that appellant should have been offered some alternative. *Page 118